NOTICE OF ALLOWABILITY 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s after final claim amendments and remarks filed on 1/26/2022 have been entered. 
Claims 8-11, 13, and 17 are canceled. 
Claims 1-7, 12, 14-16, 18, and 19 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the independent claim. Claim 1 recites process for recovering a composition rich in yeast proteins from a distillation residue resulting from ethanol production comprising steps of preparing a fermentable must comprising at least 40% by weight of wheat starch, less than 10% of vegetable proteins and between 3% and 6% of fibers; enzymatically hydrolyzing the fermentable must; fermenting the hydrolysate; distilling the fermented hydrolysate to obtain a distillation residue; separating the distillation residue into two fractions; drying the fraction that is rich in yeast proteins and contains the fibers; wherein the composition rich in yeast proteins comprises a total protein content of between 25% and 35%; a fiber content of between 40% and 50%; a lipid content of between 8% and 12%; a reducing sugar content of less than 2%; and an ash content of less than 3%.
The prior art fails to teach or suggest the claimed process for recovering a composition rich in yeast proteins. The prior art discloses a dry yeast with large amounts of ash (5/10/2021 remarks, p. 7-9). One having ordinary skill in the art would have no expectation that the prior art would result in the claimed process for recovering a composition rich in yeast proteins (5/10/2021 remarks, p. 10). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619